Citation Nr: 1716717	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for amputation of three toes on the right foot, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a right eye disability, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in September 2010, August 2015, August 2016, and February 2017.

In the September 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus and the loss of three toes on the right foot due to his diabetic condition.  In the August 2015 rating decision, the RO denied a claim for service connection for a right eye disability.  In August 2016, the RO continued the Veteran's rating for his service-connected hypertension.  Lastly, in the February 2017 rating decision, the RO denied a claim for service connection for PTSD.

In January 2012, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge with regard to his claims for service connection for diabetes mellitus and amputation of three right toes on the right foot, which are matters that the Board remanded to the Agency of Original Jurisdiction (AOJ) in April 2014.  As explained in further detail below, the Board finds that the AOJ did not comply with the Board's April 2014 remand directives and additional development is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a medical opinion regarding the likely etiology of the Veteran's diabetes mellitus and amputations, and to issue a statement of the case regarding the claims for service connection for a right eye disability, service connection for PTSD, and an increased rating for hypertension.

Diabetes Mellitus and Residuals of Amputations of Three Toes on the Right Foot

The Board's April 2014 remand instructed the AOJ to obtain a medical opinion that addresses whether the Veteran's diabetes mellitus was either caused or aggravated by his service-connected hypertension, to include any medications that the Veteran takes to treat his hypertension.  Notably, in August 2014, a VA physician opined that the Veteran's diabetes mellitus was not caused by his hypertension, but did not address whether diabetes mellitus was aggravated by his hypertension.  Accordingly, the Board finds that the August 2014 opinion is adequate and that there has not been substantial compliance with the April 2014 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); Stegall, 11 Vet. App. at 271.  Thus, another opinion must be obtained on remand.

Additionally, in a letter that was received in May 2015, private physician Dr. T.J.B. at The Medical Group, which is affiliated with Carolina Pines Regional Medical Center (Carolina Pines), indicated that the Veteran has been in his care for over twenty years and that he has had diabetes for most of that period.  Although records that were obtained from the Social Security Administration include treatment records from Carolina Pines, the evidence does not indicate that these records are a complete record of the Veteran's treatment at that facility, at The Medical Group, or by Dr. T.J.B.  Thus, on remand, VA should request that the Veteran provide these records or authorize VA to obtain these records.  38 U.S.C.A. § 5103A (West 2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).

Right Eye Disability, PTSD, and Hypertension

In August 2015, August 2016, and February 2017, the RO denied the following claims: service connection for a right eye disability, an increased rating for hypertension, and service connection for PTSD, respectively.  Review of the record shows that the Veteran filed timely notices of disagreement in March 2016, August 2016, and April 2017, but an SOC has not been issued with regard to these matters.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement (NOD) as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC on these issues is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment, and afford the Veteran an additional opportunity to submit any other pertinent information, to include outstanding records of his private treatment.  In doing so, specifically request that the Veteran provide or authorize VA to obtain records of his treatment by Dr. T.J.B., at The Medical Group, and at Carolina Pines Regional Medical Center (Carolina Pines).

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

2.  After associating any pertinent, outstanding records with the claims file, obtain an addendum opinion from the VA physician that provided the August 2014 opinion regarding the etiology of the Veteran's diabetes mellitus.  If that clinician is unavailable, obtain a medical opinion from another appropriate clinician.

The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  The reviewing clinician must consider the information in the claims file to provide an opinion as to the following:

   (a) whether, based on what is medically known about the clinical course and progression of Type II diabetes mellitus, it is at least as likely as not that the Veteran's hypertension aggravated, contributed to, or accelerated his Type II diabetes mellitus.
   
   (b) whether, based on what is medically known about the effects of medications on blood sugar levels, it is at least as likely as not that any medication the Veteran took for hypertension, including Benicar, aggravated, contributed to, or accelerated his Type II diabetes mellitus.
   
   (c) if the Veteran's hypertension or treatment for hypertension aggravated, contributed to, or accelerated his Type II diabetes mellitus, to what extent, stated in terms of a percentage, did it so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors.
   
A rationale must be provided for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed Type II diabetes mellitus.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
3.  After ensuring that the requested development is completed and conducting any additional development that is deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a statement of the case or supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




